PER CURIAM.
Amos Jackson was found guilty by a jury of second-degree murder and was sentenced to a thirty year prison term. The judgment and sentence were affirmed by this court in Jackson v. State, Fla.App.1966, 188 So.2d 857 (per curiam). He sub*30sequently filed a motion for post-conviction relief pursuant to Fla.R.Crim.P. 1, F.S.A. ch. 924 Appendix, and this appeal is from the order denying said motion.
The record indicates that appellant’s contention of denial of fair trial is without merit. Accordingly, we affirm the order denying his post-conviction motion.
Affirmed.
SHANNON, Acting C. J., and PIERCE and HOBSON, JJ., concur.